                   Case 2:20-cv-08223-VBF-PVC Document 34-1 Filed 03/10/21 Page 1 of 22 Page ID #:365



                                       1   CRAIG J. MARIAM (SBN: 225280)
                                           cmariam@grsm.com
                                       2   DINESH JOSHI (SBN: 303275)
                                           djoshi@grsm.com
                                       3   GORDON REES SCULLY MANSUKHANI, LLP
                                           633 West Fifth Street, 52nd Floor
                                       4   Los Angeles, CA 90071
                                           Telephone: (213) 576-5000
                                       5   Facsimile: (877) 306-0043
                                       6   Attorneys for Defendants
                                           TRI-VIN IMPORTS, INC.
                                       7   and BRACUS IMPORTS LLC
                                       8
                                                            UNITED STATES DISTRICT COURT
                                       9
                                                           CENTRAL DISTRICT OF CALIFORNIA
                                      10
                                      11
Gordon Rees Scully Mansukhani, LLP




                                           VAMPIRE FAMILY BRANDS, LLC          Case No. 2:20-cv-08223-VBF-PVC
  633 West Fifth Street, 52nd Floor




                                      12                                       Honorable Valerie B. Fairbank
                                                               Plaintiff,
      Los Angeles, CA 90071




                                      13                                       MEMORANDUM OF POINTS
                                                 vs.                           AND AUTHORITIES IN
                                      14                                       SUPPORT OF MOTION TO
                                           S.C. CRAMELE RECAS, S.A., TRI-VIN   DISMISS FOR FAILURE TO
                                      15   IMPORTS, INC., BRACUS IMPORTS       STATE A CLAIM OR,
                                           LLC and DOES 1 - 20                 ALTERNATIVELY, FOR
                                      16                                       FAILURE TO JOIN AN
                                                               Defendants.     INDISPENSABLE PARTY
                                      17                                       [FED. R. CIV. P. 12(b)(6)-(7), 19]
                                      18
                                      19                                       First Amended Complaint Filed:
                                                                               February 15, 2021
                                      20
                                      21
                                      22
                                      23
                                      24   ///
                                      25   ///
                                      26   ///
                                      27   ///
                                      28   ///

                                                                       -1-
                                                       MEMORANDUM OF POINTS AND AUTHORITIES
                   Case 2:20-cv-08223-VBF-PVC Document 34-1 Filed 03/10/21 Page 2 of 22 Page ID #:366



                                       1                                          TABLE OF CONTENTS
                                       2
                                       3   I.     INTRODUCTION ........................................................................................... 6
                                       4   II.    STATEMENT OF FACTS.............................................................................. 8
                                       5          A.      The Complaint and Plaintiff’s Allegations ........................................... 8
                                       6   III.   LEGAL STANDARDS AND ARGUMENT ................................................. 8
                                       7          A.      Plaintiff Fails to State a Claim Upon Which Relief Can Be
                                                          Granted .................................................................................................. 8
                                       8
                                                          1.        Legal Standard Under Rule 12(b)(6) .......................................... 8
                                       9
                                                          2.        Counts IV-VIII Fail: As a Matter of Plausibility, There is
                                      10                            No Likelihood of Confusion Between Defendant Recas’
                                                                    “Bloody Merlot” and “Bloody Cabernet” Wines and
                                      11                            Plaintiff’s “Vampire” Wine ........................................................ 9
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12                  3.        Counts IV-VIII Fail: VFB Fails to State Sufficient Facts
                                                                    to Show Common Law Trademarks or Trade Dress in the
      Los Angeles, CA 90071




                                      13                            Generic, Commonplace Idea and Theme of Vampires ............ 13
                                      14                  4.        Count VI Fails: VFB Fails to State a Claim for
                                                                    Trademark Dilution Under 15 U.S.C. § 1125(c) ...................... 17
                                      15
                                                          5.        Counts VII & VIII Fail: VFB’s Unfair Competition
                                      16                            Claims Under California Business and Professions Codes
                                                                    §§ 17200 and 17500 ................................................................. 18
                                      17
                                                          6.        Counts III, IV, V, VI, and VII Fail: VFB’s Request for
                                      18                            Punitive Damages Fails ............................................................ 18
                                      19          B.      Plaintiff Failed to Join a Party, Fior Di Sole, LLC, Under Rule
                                                          19 ......................................................................................................... 20
                                      20
                                                          1.        Legal Standard Under Rule 12(b)(7) ........................................ 20
                                      21
                                           IV.    CONCLUSION ............................................................................................. 22
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                                                            -2-
                                                            MEMORANDUM OF POINTS AND AUTHORITIES
                   Case 2:20-cv-08223-VBF-PVC Document 34-1 Filed 03/10/21 Page 3 of 22 Page ID #:367



                                       1                                     TABLE OF AUTHORITIES
                                       2   Cases
                                       3   AMF, Inc. v. Sleekcraft Boats, 599 F.2d 341, 348-49 (9th Cir. 1979) .................... 10
                                       4   Antiaging Inst. of California, Inc. v. Solonova, LLC,
                                            2015 WL 12792028 (C.D. Cal. Nov. 19, 2015) ............................................. 13, 14
                                       5
                                           Arcsoft, Inc. v. Cyberlink Corp.,
                                       6     153 F. Supp. 3d 1057, 1066 (N.D. Cal. 2015) ..................................................... 18
                                       7   Aromatique, Inc. v. Gold Seal,
                                             28 F.3d 863, 31 U.S.P.Q.2d 1481, 1483 (8th Cir. 1994) ..................................... 15
                                       8
                                           Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).......................................................... 8, 9
                                       9
                                           Avery Dennison Corp. v. Sumpton, 189 F.3d 868, 875 (9th Cir. 1999) .................. 17
                                      10
                                           Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) .................................. 8, 9
                                      11
                                           Brookfield Commc’ns, Inc. v. W. Coast Ent. Corp.,
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12     174 F.3d 1046, n. 6 (9th Cir. 1999)................................................................ 10, 11
      Los Angeles, CA 90071




                                      13   Camacho v. Major League Baseball,
                                            297 F.R.D. 457, 461 (S.D. Cal. 2013).................................................................. 20
                                      14
                                           Choice Sports Medicine Prods., Inc. v. Eurow & O’Reilly Corp.,
                                      15    2013 WL 12077438 at *3–4 (S.D. Cal. Nov. 12, 2013) ...................................... 14
                                      16   Chronicle Pub. Co. v. Legrand,
                                            No. C-88-1897-DLJ, 1992 WL 420808, at *3 (N.D. Cal. Sept. 3, 1992) ............ 19
                                      17
                                           Coll. Hosp., Inc. v. Super. Ct., 8 Cal. 4th 704, 725 (1994) ..................................... 19
                                      18
                                           Credit One Corp. v. Credit One Fin., Inc.,
                                      19    661 F. Supp. 2d 1134, 1138 (C.D. Cal. 2009) ..................................................... 14
                                      20   Dreamwerks Prod. Grp., Inc. v. SKG Studio,
                                            142 F.3d 1127, 1129 (9th Cir. 1998).................................................................... 10
                                      21
                                           E & J Gallo Winery v. Gallo Cattle Co., 967 F.2d 1280, 1290 (9th Cir. 1992) ..... 10
                                      22
                                           E.E.O.C. v. Peabody W. Coal Co., 400 F.3d 774, 779 (9th Cir. 2005) ............. 20, 21
                                      23
                                           Entrepreneur Media, Inc. v. Smith, 279 F.3d 1135, 1140 (9th Cir. 2002) .............. 10
                                      24
                                           Ferrer v. Hollywood for Children, Inc., No. 2:17-CV-7318-CBM-FFM,
                                      25     2018 WL 5267084 (C.D. Cal. Mar. 14, 2018) ..................................................... 20
                                      26   Getty Petroleum Corp. v. Bartco Petroleum Corp.,
                                            858 F.2d 103, 109 (2nd Cir. 1988) ....................................................................... 18
                                      27
                                           Golden Temple of Oregon, LLC v. Wai Lana Prods., LLC,
                                      28    No. 03:09-CV-902-HZ, 2011 WL 6070385, at *2 (D. Or. Dec. 5, 2011) ........... 20

                                                                             -3-
                                                             MEMORANDUM OF POINTS AND AUTHORITIES
                   Case 2:20-cv-08223-VBF-PVC Document 34-1 Filed 03/10/21 Page 4 of 22 Page ID #:368



                                       1
                                           GoTo.com, Inc. v. Walt Disney Co., 202 F.3d 1199, 1206 (9th Cir. 2000) ............. 11
                                       2
                                           Hanginout, Inc. v. Google, Inc., 54 F. Supp. 3d 1109, 1118 (S.D. Cal. 2014) ....... 13
                                       3
                                           Harper House, Inc. v. Thomas Nelson, Inc.,
                                       4    889 F.2d 197, 200 n. 1 (9th Cir. 1989)................................................................. 18
                                       5   Jeffrey Milstein, Inc. v. Gregor, Lawlor, Roth, Inc.,
                                             58 F.3d 27, 32-33 (2d Cir. 1995) ......................................................................... 14
                                       6
                                           JL Beverage Co., LLC v. Beam, Inc., 899 F. Supp. 2d 991 (D. Nev. 2012) ........... 12
                                       7
                                           M2 Software, Inc. v. Madacy Ent., 421 F.3d 1073, 1082 (9th Cir. 2005) ............... 11
                                       8
                                           Marvel Enter., Inc. v. NCSoft Corp.,
                                       9    2005 WL 878090 at *4 (C.D. Cal. Mar. 9, 2005) ................................................ 13
                                      10   McShan v. Sherrill,
                                            283 F.2d 462, 464 (9th Cir. 1960)........................................................................ 20
                                      11
Gordon Rees Scully Mansukhani, LLP




                                           Mintz v. Subaru of Am., Inc.,
  633 West Fifth Street, 52nd Floor




                                      12    2016 WL 5909360 at *1–2 (N.D. Cal. Oct. 11, 2016)......................................... 13
      Los Angeles, CA 90071




                                      13   Mock v. Mich. Millers Mut. Ins. Co., 4 Cal. App. 4th 306, 328 (1992) .................. 19
                                      14   Moose Creek, Inc., 331 F. Supp. 2d at 1226-27 ...................................................... 11
                                      15   Murray v. Cable Nat. Broad. Co., 86 F.3d 858, 861 (9th Cir. 1996) ................ 10, 12
                                      16   Nature’s Way Products, Inc. v. Nature-Pharma, Inc.,
                                            736 F. Supp. 245, 16 U.S.P.Q.2d 1063 (D. Utah 1990)....................................... 15
                                      17
                                           Nurmi v. Peterson 1989 U.S. Dist. LEXIS 9765
                                      18    *10-11,10 U.S.P.Q.2d (BNA) 1775 (C.D. Cal. 1989) ......................................... 18
                                      19   Official Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1392 (9th Cir. 1993) ............... 11
                                      20   Parkinson v. Robanda Int’l, Inc.,
                                            2016 WL 6953456 at *2 (C.D. Cal. Sep. 6, 2016) ............................................... 21
                                      21
                                           Playboy Enters. Inc. v. Welles, 279 F.3d 796, 806 n. 41 (9th Cir.2002) ................. 17
                                      22
                                           Pom Wonderful LLC v. Tropicana Prod., Inc. No. CV 09-566 DSF (CTX),
                                      23    2009 WL 10674426, at *4(C.D. Cal. July 6, 2009) ............................................. 18
                                      24   Razavi v. Caliber Home Loans, Inc.,
                                            2018 WL 6016168 at *4 (C.D. Cal. Apr. 9, 2018) .............................................. 21
                                      25
                                           Revlon, Inc. v. Jerell, Inc.,
                                      26     713 F. Supp. 93, 11 U.S.P.Q.2d 1612 (S.D.N.Y. 1989) ...................................... 15
                                      27   Sebastian Brown Prods., LLC v. Muzooka, Inc.,
                                             143 F. Supp. 3d 1026, 1040–41 (N.D. Cal. 2015) ............................................... 14
                                      28
                                                                             -4-
                                                             MEMORANDUM OF POINTS AND AUTHORITIES
                   Case 2:20-cv-08223-VBF-PVC Document 34-1 Filed 03/10/21 Page 5 of 22 Page ID #:369



                                       1   Thane Int'l Inc. v. Trek Bicycle Corp., 305 F.3d 894, 911 (9th Cir.2002) .............. 17
                                       2   Two Pesos, Inc. v. Taco Cabana, Inc., 505 U.S. 763, 781 (1992) .......................... 10
                                       3   Walker & Zanger, Inc. v. Paragon Industries, Inc.,
                                            549 F. Supp. 2d 1168, 1176 (N.D. Cal. 2007) ..................................................... 15
                                       4
                                           Woodsmith Publishing Co. v. Meredith Corp.,
                                       5    904 F.2d 1244, 15 U.S.P.Q.2d 1053 (8th Cir. 1990) ........................................... 15
                                       6
                                       7   Statutes
                                       8   15 U.S.C. § 1114........................................................................................................ 9
                                       9   15 U.S.C. § 1125(a)(1) .............................................................................................. 9
                                      10   15 U.S.C. § 1125(c) ............................................................................................. 7, 17
                                      11   California Civil Code §3294.............................................................................. 18, 19
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   California Business and Professions Code § 14330 ................................................ 17
      Los Angeles, CA 90071




                                      13   California Business and Professions Codes §§ 17200 and 17500 .................... 17, 18
                                      14   Federal Rules of Civil Procedure 12(b)(6), ............................................................... 8
                                      15   Federal Rules of Civil Procedure 12(b)(7) .............................................................. 21
                                      16   Federal Rules of Civil Procedure 19(c) ................................................................... 21
                                      17   Federal Rules of Civil Procedure 19(a) ................................................................... 20
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                                                               -5-
                                                               MEMORANDUM OF POINTS AND AUTHORITIES
                   Case 2:20-cv-08223-VBF-PVC Document 34-1 Filed 03/10/21 Page 6 of 22 Page ID #:370



                                       1                MEMORANDUM OF POINTS AND AUTHORITIES
                                       2   I.    INTRODUCTION
                                       3         On February 15, 2021, Plaintiff Vampire Family Brands, LLC (“Plaintiff” or
                                       4   “VFB”) filed its First Amended Complaint (“FAC”) (ECF No. 27) in response to
                                       5   Tri-Vin Imports, Inc.’s (“Tri-Vin”) pending motion to dismiss. Plaintiff’s FAC
                                       6   fares no better, fails to remedy its previous shortcomings, and adds insufficiently-
                                       7   pled claims for dilution, common law trademark infringement, and an unregistered
                                       8   trade dress claim – all of which fail as a matter of law for the following reasons:
                                       9         First, Plaintiff fails to state a claim of trademark infringement or false
                                      10   designation under the Lanham Act. None of Plaintiff’s claims against Tri-Vin or
                                      11   Bracus Imports LLC (“Bracus”) (collectively “Defendants”) plausibly or
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   sufficiently state a Lanham Act violation because Plaintiff does not and cannot
      Los Angeles, CA 90071




                                      13   allege trademark use by Tri-Vin or Bracus of any protectable mark belonging to
                                      14   Plaintiff. Buried in obfuscation and a myriad of irrelevant allegations, Plaintiff’s
                                      15   asserted marks center upon the word “vampire,” yet the only accused products
                                      16   attributed to Tri-Vin and Bracus are the red wine products called “Bloody Merlot”
                                      17   and “Bloody Cabernet.” On the face of Plaintiff’s allegations, the terms “Bloody
                                      18   Merlot” and “Bloody Merlot” are not confusingly similar to any of Plaintiff’s
                                      19   asserted marks, nor can it be: as Plaintiff concedes, “bloody” is a purely descriptive
                                      20   term for the deep red and blood-like color of red wine varietals—in this case,
                                      21   merlot and cabernet.
                                      22         Indeed, many other wine purveyors use the term “blood” or “bloody” in this
                                      23   way, and these terms are no more associated with or indicative of Tri-Vin, Bracus,
                                      24   or Plaintiff as the source of this wine than the many other wine purveyors who use
                                      25   these words. Request for Judicial Notice, Exhibits 1-14 (existing trademark
                                      26   registrations issued by the USPTO for the words “blood” or “bloody” for wine
                                      27   products). Plaintiff’s scattershot allegations of its registered and common law
                                      28   marks centered on the word “vampire” fails to state a claim against Tri-Vin and
                                                                         -6-
                                                         MEMORANDUM OF POINTS AND AUTHORITIES
                   Case 2:20-cv-08223-VBF-PVC Document 34-1 Filed 03/10/21 Page 7 of 22 Page ID #:371



                                       1   Bracus as to the “Bloody Merlot” and “Bloody Cabernet” wines, which are the
                                       2   only products attributed by Plaintiff to Defendants for its claims.
                                       3         Second, Plaintiff’s claim for dilution fails as a matter of law because
                                       4   Plaintiff has not sufficiently alleged its “Vampire” mark is famous. Plaintiff does
                                       5   not and cannot allege sufficient facts that its mark is truly prominent and renowned
                                       6   such that is a household name under the exceedingly stringent test for fame. Thus,
                                       7   this claim fails as a matter of law.1
                                       8         Third, Plaintiff’s claims for common law trademark and unregistered trade
                                       9   dress infringement are also not sufficiently alleged to provide adequate notice to
                                      10   Defendants as to what actual marks or packaging Plaintiff asserts as infringed.
                                      11   Plaintiff’s common law infringement and trade dress claims hinge on Plaintiff’s
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   untenable and broad claims of common law ownership for anything vampire-
      Los Angeles, CA 90071




                                      13   themed, which is beyond the scope of any rights that trademark law may confer.
                                      14   Plaintiff cannot claim trademark or trade dress ownership of a theme or a concept
                                      15   and, thus, these claims also fail.
                                      16         Fourth, Plaintiff’s request for punitive damages is improper and unallowable
                                      17   for trademark claims under the Lanham Act. Similarly, for its state law claims,
                                      18   Plaintiff has not alleged any conduct by Defendants even remotely rising to the
                                      19   level of “oppression, fraud, or malice,” rendering punitive damages unavailable as
                                      20   a matter of law under Cal. Civ. Code § 3294(a).
                                      21         Fifth, Plaintiff has also failed to join a necessary party, Fior Di Sole, LLC, a
                                      22   California company, co-owns the Vampire trademark registration number 2263907
                                      23   for wine, which is the principal mark at the heart of this matter. As Fior Di Sole’s
                                      24   rights may be impacted in this suit, it is a necessary party. Request for Judicial
                                      25   Notice, Ex. 15, available at:
                                      26
                                      27
                                           1
                                            During the meet and confer process, Plaintiff’s counsel has agreed to withdraw
                                      28
                                           Count VI for dilution under 15 U.S.C. 1125(c).
                                                                                  -7-
                                                        MEMORANDUM OF POINTS AND AUTHORITIES
                   Case 2:20-cv-08223-VBF-PVC Document 34-1 Filed 03/10/21 Page 8 of 22 Page ID #:372



                                       1   https://assignments.uspto.gov/assignments/assignment-tm-5950-0355.pdf. (last
                                       2   visited February 23, 2021.)
                                       3   II.      STATEMENT OF FACTS
                                       4            A.    The Complaint and Plaintiff’s Allegations
                                       5            In its FAC, Plaintiff alleges claims for intentional interference with
                                       6   contractual relations against Tri-Vin, and trademark infringement, false
                                       7   designation, dilution, and unfair competition against Tri-Vin and Bracus. FAC ¶¶
                                       8   1, 4-7. Plaintiff asserts a series of registered and common law trademarks
                                       9   incorporating the word “vampire,” and based on these asserted marks, claims that
                                      10   Tri-Vin and Bracus committed infringement and related violations for selling and
                                      11   marketing wines called “Bloody Merlot” and “Bloody Cabernet.” FAC ¶¶ 44-45,
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   52, 67.
      Los Angeles, CA 90071




                                      13            Tri-Vin and Bracus are importers and distributors of wine, servicing
                                      14   retailers, wholesalers, and distributors. FAC ¶¶ 6-8. Tri-Vin has imported wine
                                      15   from defendant Cramele Recas in Romania in the past, but it does not act as an
                                      16   agent for Cramele Recas, which is a distinct, unrelated, and separate entity. FAC ¶¶
                                      17   6, 52.
                                      18   III.     LEGAL STANDARDS AND ARGUMENT
                                      19            A.    Plaintiff Fails to State a Claim Upon Which Relief Can Be
                                                          Granted
                                      20
                                                          1.     Legal Standard Under Rule 12(b)(6)
                                      21
                                      22            To survive a motion to dismiss brought under Fed. R. Civ. P. 12(b)(6), a
                                      23   plaintiff must allege “enough facts to state a claim to relief that is plausible on its
                                      24   face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). This “facial
                                      25   plausibility” standard requires a plaintiff to allege facts that add up to “more than a
                                      26   sheer possibility that a [d]efendant has acted unlawfully.” Ashcroft v. Iqbal, 556
                                      27   U.S. 662, 678 (2009). “A pleading that offers labels and conclusions or a formulaic
                                      28   recitation of the elements of a cause of action will not do. Nor does a complaint
                                                                            -8-
                                                            MEMORANDUM OF POINTS AND AUTHORITIES
                   Case 2:20-cv-08223-VBF-PVC Document 34-1 Filed 03/10/21 Page 9 of 22 Page ID #:373



                                       1   suffice if it tenders naked assertions devoid of further factual enhancement.” Iqbal,
                                       2   556 U.S. at 678. “While legal conclusions can provide the framework of a
                                       3   complaint, they must be supported by factual allegations.” Id. at 679. And, while a
                                       4   court must generally accept factual allegations as true, it should not draw
                                       5   unreasonable inferences, credit conclusory legal allegations cast in the form of
                                       6   factual allegations, or credit allegations inconsistent with matters subject to judicial
                                       7   notice. See Twombly, 550 U.S. at 553-56, 558.
                                       8                2.     Counts IV-VIII Fail: As a Matter of Plausibility, There is
                                                               No Likelihood of Confusion Between Defendant Recas’
                                       9                       “Bloody Merlot” and “Bloody Cabernet” Wines and
                                                               Plaintiff’s “Vampire” Wine
                                      10
                                                 15 U.S.C. § 1114 outlines the elements of infringement of registered
                                      11
Gordon Rees Scully Mansukhani, LLP




                                           trademarks as follows:
  633 West Fifth Street, 52nd Floor




                                      12
                                                 (1) Any person who shall, without the consent of the registrant—
      Los Angeles, CA 90071




                                      13
                                                 (a) use in commerce any reproduction, counterfeit, copy, or colorable
                                      14         imitation of a registered mark in connection with the sale, offering for
                                                 sale, distribution, or advertising of any goods or services on or in
                                      15         connection with which such use is likely to cause confusion, or to
                                                 cause mistake, or to deceive; or
                                      16
                                                 (b) reproduce, counterfeit, copy, or colorably imitate a registered mark
                                      17         and apply such reproduction, counterfeit, copy, or colorable imitation
                                                 to labels, signs, prints, packages, wrappers, receptacles or
                                      18         advertisements intended to be used in commerce upon or in
                                                 connection with the sale, offering for sale, distribution, or advertising
                                      19         of goods or services on or in connection with which such use is likely
                                                 to cause confusion, or to cause mistake, or to deceive, shall be liable
                                      20         in a civil action by the registrant.
                                      21         Section 43(a)(1) of the Lanham Act, 15 U.S.C. § 1125(a)(1), provides:
                                      22         Any person who, on or in connection with any goods or services, or
                                                 any container for goods, uses in commerce any word, term, name,
                                      23         symbol, or device, or any combination thereof, or any false
                                                 designation of origin, false or misleading description of fact, or false
                                      24         or misleading representation of fact which – (A) is likely to cause
                                                 confusion, or to cause mistake, or to deceive as to the affiliation,
                                      25         connection, or association of such person with another person, or as to
                                                 the origin, sponsorship, or approval of his or her goods, services, or
                                      26         commercial activities by another person… shall be liable in a civil
                                                 action by any person who believes that he or she is or is likely to be
                                      27         damaged by such act.
                                      28
                                                                         -9-
                                                         MEMORANDUM OF POINTS AND AUTHORITIES
                                 Case 2:20-cv-08223-VBF-PVC Document 34-1 Filed 03/10/21 Page 10 of 22 Page ID
                                                                   #:374


                                       1          The test for likelihood of confusion is whether a “reasonably prudent
                                       2   consumer” in the marketplace is likely to be confused as to the origin of the good
                                       3   or service. Dreamwerks Prod. Grp., Inc. v. SKG Studio, 142 F.3d 1127, 1129 (9th
                                       4   Cir. 1998). The likelihood of confusion must be probable, not just possible.
                                       5   Murray v. Cable Nat. Broad. Co., 86 F.3d 858, 861 (9th Cir. 1996).
                                       6          In order to determine the likelihood of confusion, courts use the trademark
                                       7   infringement analysis. See Two Pesos, Inc. v. Taco Cabana, Inc., 505 U.S. 763,
                                       8   781 (1992) (Stevens J., concurring) (“Whether we call the violation infringement,
                                       9   unfair competition, or false designation of origin, the test is identical – is there a
                                      10   likelihood of confusion?”); see also Brookfield Commc’ns, Inc. v. W. Coast Ent.
                                      11   Corp., 174 F.3d 1046, n. 6 (9th Cir. 1999) (a claim for false designation of origin is
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   subject to the same standard as trademark infringement but does not require the
      Los Angeles, CA 90071




                                      13   mark to be registered).
                                      14          Accordingly, the Court may look to the Sleekcraft factors in its analysis: (1)
                                      15   strength of the mark; (2) relatedness of the goods; (3) similarity of sight, sound,
                                      16   meaning; (4) evidence of actual confusion; (5) marketing channels; (6) type of
                                      17   goods and purchaser care; (7) intent; and (8) likelihood of expansion. AMF, Inc. v.
                                      18   Sleekcraft Boats, 599 F.2d 341, 348-49 (9th Cir. 1979). Several of these factors are
                                      19   uniquely applicable to trademark infringement, but the overall framework is
                                      20   helpful to assess whether there is a likelihood of confusion. See E & J Gallo
                                      21   Winery v. Gallo Cattle Co., 967 F.2d 1280, 1290 (9th Cir. 1992) (“The list of
                                      22   factors… is neither exhaustive nor exclusive. Rather, the factors are intended to
                                      23   guide the court in assessing the basic question of likelihood of confusion”); see
                                      24   also Entrepreneur Media, Inc. v. Smith, 279 F.3d 1135, 1140 (9th Cir. 2002)
                                      25   (“Although the Sleekcraft test plays an important role in the analysis of whether a
                                      26   likelihood of confusion exists, it is the totality of facts in a given case that is
                                      27   dispositive”).
                                      28   ///
                                                                           -10-
                                                            MEMORANDUM OF POINTS AND AUTHORITIES
                                 Case 2:20-cv-08223-VBF-PVC Document 34-1 Filed 03/10/21 Page 11 of 22 Page ID
                                                                   #:375


                                       1         In determining whether two marks are similar, courts consider their sight,
                                       2   sound and meaning. GoTo.com, Inc. v. Walt Disney Co., 202 F.3d 1199, 1206 (9th
                                       3   Cir. 2000); Official Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1392 (9th Cir. 1993).
                                       4   “In analyzing this factor, the marks must be considered in their entirety and as they
                                       5   appear in the marketplace.” Brookfield, 174 F.3d at 1054 (citations omitted).
                                       6   According to the “anti-dissection” rule, courts may not dissect marks to examine
                                       7   and compare their component parts. M2 Software, Inc. v. Madacy Ent., 421 F.3d
                                       8   1073, 1082 (9th Cir. 2005); Moose Creek, Inc. v. Abercrombie & Fitch Co., 331 F.
                                       9   Supp. 2d 1214, 1226 (C.D. Cal.), aff'd, 114 F. App'x 921 (9th Cir. 2004).
                                      10   Although the court may give greater weight to a dominant feature of a mark, the
                                      11   court’s analysis must ultimately consider and compare the marks in their entirety
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   because “the validity and distinctiveness of a composite trademark is determined
      Los Angeles, CA 90071




                                      13   by viewing the trademark as a whole, as it appears in the marketplace.” Id.; Official
                                      14   Airline Guides, Inc., 6 F.3d at 1392.
                                      15         Plaintiff’s asserted registered marks center on the word “vampire” and
                                      16   expressly include that word. FAC ¶ 12 (alleging a “family” of marks for
                                      17   VAMPIRE, VAMPYRE, VAMP H20, VAMPIRE TACO). Plaintiff also asserts
                                      18   marks for TASTE OF IMMORTALITY and SIP THE BLOOD OF THE VINE.
                                      19   Id. at ¶¶ 14, 16. None of these asserted marks are even remotely close to the name
                                      20   of the accused products “Bloody Merlot” and “Bloody Cabernet.” Therefore, on
                                      21   the face of the allegations, there can be no infringement because none of Plaintiff’s
                                      22   alleged marks cover the phrase “Bloody Merlot” or “Bloody Cabernet.”
                                      23         Plaintiff’s allegations of similarity and confusion, and that its registered
                                      24   marks cover “blood and blood images and bats . . .” and “blood sucker” strain
                                      25   credulity. FAC ¶¶ 16, 106. Plaintiff’s registered marks are those incorporating the
                                      26   word “vampire” or variants like “vampire” and “vamp”; these registered marks
                                      27   plainly do not include “blood and blood images and bats.” FAC ¶¶ 12. Plaintiff’s
                                      28   mark in the phrase “SIP THE BLOOD OF THE VINE” must be examined in its
                                                                        -11-
                                                         MEMORANDUM OF POINTS AND AUTHORITIES
                                 Case 2:20-cv-08223-VBF-PVC Document 34-1 Filed 03/10/21 Page 12 of 22 Page ID
                                                                   #:376


                                       1   entirety, and in that context, there can be no confusion with the phrase “Bloody
                                       2   Merlot” or “Bloody Cabernet” or “Land of the Blood Suckers” on the accused
                                       3   products attributed to Defendants.
                                       4         Plaintiff makes several conclusory statements and does not plead facts, let
                                       5   alone facts sufficient to state a plausible claim that Tri-Vin or Bracus violated the
                                       6   Lanham Act as to Plaintiff’s registered marks, resulting in a likelihood of
                                       7   confusion. Plaintiff simply states “vampire” and “blood sucker” are confusing, but
                                       8   by their sight, sound, and appearance, they are not. In any event, Plaintiff does not
                                       9   allege with specificity facts about how “Bloody Merlot” and “Bloody Cabernet”
                                      10   infringe asserted marks in “vampire” or “sip from the blood of the vine,” or how
                                      11   Defendants specifically have committed any infringement through the sale of the
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   accused products “Bloody Merlot” and “Bloody Cabernet.” Plaintiff does not have
      Los Angeles, CA 90071




                                      13   any rights in the words “blood” or “bloody,” which are used by many wine
                                      14   purveyors, including for red wine for its blood-like color, showing that these words
                                      15   are not indicative of Plaintiff as the products’ source nor exclusive to Plaintiffs.
                                      16   See Request for Judicial Notice (“RJN”), Exhibits 1-14 (existing trademark
                                      17   registrations issued by the USPTO for the words “blood” or “bloody” for wine
                                      18   products); compare FAC ¶ 121 (acknowledging descriptive product attribute of
                                      19   having “so much red coloring that it turns your lips red . . .”).
                                      20         “If the pleadings show that confusion between the alleged infringing term
                                      21   and the registered trademark is unlikely, the claim for infringement should be
                                      22   dismissed.” Murray v. Cable NBC, 86 F.3d 858, 860 (9th Cir.1996). Courts facing
                                      23   similar facts have reached the same conclusion. See, e.g., JL Beverage Co., LLC v.
                                      24   Beam, Inc., 899 F. Supp. 2d 991 (D. Nev. 2012) (denying preliminary injunction
                                      25   where plaintiff asserted trademark rights in JOHNNY LOVE VODKA and a
                                      26   design of lips, finding that defendant’s use of PUCKER and a similar but non-
                                      27   identical lip design was not likely to be held infringing because plaintiff’s mark
                                      28   lacked conceptual strength in a crowded field, marks sounded nothing alike and
                                                                        -12-
                                                         MEMORANDUM OF POINTS AND AUTHORITIES
                                 Case 2:20-cv-08223-VBF-PVC Document 34-1 Filed 03/10/21 Page 13 of 22 Page ID
                                                                   #:377


                                       1   used different fonts and colors, and the lips designs were distinguishable); Marvel
                                       2   Enter., Inc. v. NCSoft Corp., 2005 WL 878090 at *4 (C.D. Cal. Mar. 9, 2005)
                                       3   (Klausner, J.) (dismissing claim for trademark infringement finding no plausible
                                       4   likelihood of confusion between STATESMAN and CAPTAIN AMERICA);
                                       5   Mintz v. Subaru of Am., Inc., 2016 WL 5909360 at *1–2 (N.D. Cal. Oct. 11, 2016)
                                       6   (dismissing claim for trademark infringement finding no plausible likelihood of
                                       7   confusion between SHARE THE LOVE and A WORLD OF LOVE).
                                       8                3.     Counts IV-VIII Fail: VFB Fails to State Sufficient Facts to
                                                               Show Common Law Trademarks or Trade Dress in the
                                       9                       Generic, Commonplace Idea and Theme of Vampires
                                      10         Plaintiff alleges broad monopolistic rights in unregistered common law
                                      11   trademarks for the concept and idea of vampires and associated imagery, which is
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   within the public domain and generic. Plaintiff avers that its unregistered common
      Los Angeles, CA 90071




                                      13   law marks and trade dress include “vampire bats, and blood drops on wine bottle
                                      14   labels, and other associated product packaging product packaging and promotional
                                      15   materials, the use of coffin shaped boxes for wine, the use of vampire capes for
                                      16   draping on bottles of wine, and the use of blood red capsules on its bottles of
                                      17   Vampire Wine.” FAC ¶ 15-16, 46, 51, 67, 120-121.
                                      18         “To establish common law trademark rights in the absence of federal
                                      19   registration, a plaintiff must plead and prove that it is the senior user of the mark
                                      20   with sufficient market penetration to preclude the defendant from using the mark in
                                      21   a specific geographic market. . . .” Hanginout, Inc. v. Google, Inc., 54 F. Supp. 3d
                                      22   1109, 1118 (S.D. Cal. 2014). “[T]hese are two independent determinations—
                                      23   seniority of use and market penetration—both of which must be satisfied in the
                                      24   absence of federal registration.” Id. See Antiaging Inst. of California, Inc. v.
                                      25   Solonova, LLC, 2015 WL 12792028 (C.D. Cal. Nov. 19, 2015) (Birotte, J.)
                                      26   (dismissing § 1125 claim where plaintiff failed to plead that it was the first ever to
                                      27   use an asserted mark in commerce, even where plaintiff had pled priority as to
                                      28   defendant). Sufficient market penetration is determined by “examining the
                                                                        -13-
                                                         MEMORANDUM OF POINTS AND AUTHORITIES
                                 Case 2:20-cv-08223-VBF-PVC Document 34-1 Filed 03/10/21 Page 14 of 22 Page ID
                                                                   #:378


                                       1   trademark user's volume of sales and growth, number of persons buying the
                                       2   trademarked product in relation to the number of potential purchasers, and the
                                       3   amount of advertising” in a given market. Credit One Corp. v. Credit One Fin.,
                                       4   Inc., 661 F. Supp. 2d 1134, 1138 (C.D. Cal. 2009).
                                       5         VFB’s claims are premised on alleged common law rights, but the FAC does
                                       6   not allege any facts related to its priority in such mark, nor any allegations related
                                       7   to its market penetration. Its allegations, however, go no further than asserting that
                                       8   it sold wine under these brands—without describing when those sales first took
                                       9   place or any other details. FAC. ¶¶ 23, 35, 77. Courts routinely dismiss trademark
                                      10   infringement claims where plaintiffs fail to adequately allege protectable common-
                                      11   law trademarks. See Antiaging Inst., 2015 WL 12792028 (dismissing complaint);
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   Pro.’s Choice Sports Medicine Prods., Inc. v. Eurow & O’Reilly Corp., 2013 WL
      Los Angeles, CA 90071




                                      13   12077438 at *3–4 (S.D. Cal. Nov. 12, 2013) (dismissing claims based on common-
                                      14   law trademark infringement where plaintiff’s allegations lacked facts related
                                      15   priority of use and market penetration); Sebastian Brown Prods., LLC v. Muzooka,
                                      16   Inc., 143 F. Supp. 3d 1026, 1040–41 (N.D. Cal. 2015) (dismissing infringement
                                      17   claim where plaintiff failed to adequately allege when its common-law trademark
                                      18   priority arose).
                                      19         Moreover, on the face of Plaintiff’s allegations, Plaintiff has not sufficiently
                                      20   pleaded how Tri-Vin or Bracus has infringed these alleged common law rights—
                                      21   i.e., what elements of Plaintiff’s unregistered trade dress, and what aspects of the
                                      22   unspecified common law marks are allegedly infringed—beyond permissible use
                                      23   of vampire imagery that is commonplace and generic as part of the vampire idea
                                      24   and theme that is not proprietary to any single person, much less Plaintiff.
                                      25         Trade dress does not protect “an idea, a concept, or a generalized type of
                                      26   appearance.” Jeffrey Milstein, Inc. v. Gregor, Lawlor, Roth, Inc., 58 F.3d 27, 32-33
                                      27   (2d Cir. 1995). “The concept of ‘trade dress’ is pliable, but it cannot be stretched to
                                      28   give exclusive rights to a vague and abstract image or marketing theme of a
                                                                         -14-
                                                          MEMORANDUM OF POINTS AND AUTHORITIES
                                 Case 2:20-cv-08223-VBF-PVC Document 34-1 Filed 03/10/21 Page 15 of 22 Page ID
                                                                   #:379


                                       1   product.” 1 McCarthy on Trademarks and Unfair Competition § 8:6 (5th ed.)
                                       2   “‘Protection of a marketing approach [as trade dress] under [Lanham Act] section
                                       3   43(a) would be inconsistent with the goals of our free enterprise system.’ While
                                       4   similar marketing techniques may be considered in comparing the similarity of
                                       5   allegedly conflicting marks, ‘it is clear that such techniques are not, in and of
                                       6   themselves, independently protectable.’ . . . The Lanham Act is designed to protect
                                       7   specific trademarks, not a generalized marketing practice. Id. (citing Woodsmith
                                       8   Publishing Co. v. Meredith Corp., 904 F.2d 1244, 15 U.S.P.Q.2d 1053 (8th Cir.
                                       9   1990); Revlon, Inc. v. Jerell, Inc., 713 F. Supp. 93, 11 U.S.P.Q.2d 1612 (S.D.N.Y.
                                      10   1989); Nature’s Way Products, Inc. v. Nature-Pharma, Inc., 736 F. Supp. 245, 16
                                      11   U.S.P.Q.2d 1063 (D. Utah 1990)) (alterations and emphasis in original). “The rule
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   that generalized concepts and marketing themes are not protectable property
      Los Angeles, CA 90071




                                      13   cannot be side-stepped by using the tort of conversion and suing for ‘conversion’
                                      14   of a business concept. 1 McCarthy on Trademarks and Unfair Competition § 8:6
                                      15   (citing Aromatique, Inc. v. Gold Seal, 28 F.3d 863, 31 U.S.P.Q.2d 1481, 1483 (8th
                                      16   Cir. 1994) (“Trade dress does not protect one from a competitor’s imitation of
                                      17   one’s marketing concept.”); Hurst v. Dezer/Reyes Corp., 82 F.3d 232, 38
                                      18   U.S.P.Q.2d 1589 (8th Cir. 1996) (concept and theme for a bar-restaurant could not
                                      19   be “converted” as property apart from traditional trademark law)).
                                      20         There are no exclusive trademark or trade dress rights in thematic designs
                                      21   and concepts emanating from styles or trends in existence long before a plaintiff’s
                                      22   trademark claims. For example, in Walker & Zanger, Inc. v. Paragon Industries,
                                      23   Inc., 549 F. Supp. 2d 1168, 1176 (N.D. Cal. 2007), the court held that there were
                                      24   no trade dress protections for designs for decorative tiles described by terms such
                                      25   as “a palette of colors reminiscent of Provence” and “a rustic look.” 1 McCarthy on
                                      26   Trademarks and Unfair Competition § 8:6 (citing Walker & Zanger, Inc. v.
                                      27   Paragon Industries, Inc., 549 F. Supp. 2d 1168, 1176 (N.D. Cal. 2007). The court
                                      28   held that these designs and concepts “fail to prove adequate notice to competitors
                                                                        -15-
                                                         MEMORANDUM OF POINTS AND AUTHORITIES
                                 Case 2:20-cv-08223-VBF-PVC Document 34-1 Filed 03/10/21 Page 16 of 22 Page ID
                                                                   #:380


                                       1   in the decorative tile business regarding the breadth of plaintiff’s exclusivity
                                       2   rights.” Id. The design was held to be “generic” because it was used by several
                                       3   other competitors in the market to copy “styles that craftsmen have used for
                                       4   centuries.” Id. “While a product or package may be the embodiment of a new idea
                                       5   or concept, the only candidate for the market exclusivity granted by trade dress
                                       6   protection is the specific embodiment, not the idea or concept itself.” 1 McCarthy
                                       7   on Trademarks and Unfair Competition § 8:6 (5th ed.).
                                       8         Plaintiff attempts to make the same flawed arguments as the plaintiff in
                                       9   Walker by claiming common law trademark and trade dress protection for a mere
                                      10   marketing theme, concept and idea of vampires and vampire lore dating back
                                      11   centuries, not the specific embodiment of its trade dress. Trademark law does not
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   allow for Plaintiff’s appropriation of culture and folklore in the manner that
      Los Angeles, CA 90071




                                      13   Plaintiff urges. Plaintiff argues for protection because it has used “vampires,
                                      14   vampire bats and blood” in promotional materials in the past. See FAC ¶ 15-16.
                                      15   These arguments are insufficient to state a claim because they are based on
                                      16   appropriation of a commonplace theme and concept—vampires—that are not
                                      17   exclusive to Plaintiff. To hold otherwise would grant Plaintiff trade dress
                                      18   protection for any product using any marketing theme, concept or idea involving
                                      19   bats, vampire bats, vampire fangs, blood, blood drops, coffins, and capes, which
                                      20   have existed as part of vampire myths for centuries. See FAC ¶ 15-16, 46, 51, 67,
                                      21   120-121. Trademark law does not allow Plaintiff to monopolize the themes,
                                      22   concept or idea of vampires or vampirism which has existed for hundreds of years.
                                      23   ///
                                      24   ///
                                      25   ///
                                      26
                                      27
                                      28
                                                                        -16-
                                                         MEMORANDUM OF POINTS AND AUTHORITIES
                                 Case 2:20-cv-08223-VBF-PVC Document 34-1 Filed 03/10/21 Page 17 of 22 Page ID
                                                                   #:381


                                       1                4.     Count VI Fails: VFB Fails to State 2a Claim for Trademark
                                                               Dilution Under 15 U.S.C. § 1125(c)
                                       2
                                                 In order to prove a violation, a plaintiff must show that (1) the mark is
                                       3
                                           famous and distinctive; (2) the defendant is making use of the mark in commerce;
                                       4
                                           (3) the defendant’s use began after the mark became famous; and (4) the
                                       5
                                           defendant's use of the mark is likely to cause dilution by blurring or dilution by
                                       6
                                           tarnishment. 15 U.S.C. § 1125(c)(1); California Business and Professions Code §
                                       7
                                           14330.
                                       8
                                                 To meet the “famousness” element, “a mark must be truly prominent and
                                       9
                                           renowned.” Avery Dennison Corp. v. Sumpton, 189 F.3d 868, 875 (9th Cir.
                                      10
                                           1999); see also Thane Int'l Inc. v. Trek Bicycle Corp., 305 F.3d 894, 911 (9th
                                      11
Gordon Rees Scully Mansukhani, LLP




                                           Cir.2002) (noting that trademark dilution is usually reserved for brands that are
  633 West Fifth Street, 52nd Floor




                                      12
                                           “household name[s]”). For a plaintiff to establish that the mark is being used in
      Los Angeles, CA 90071




                                      13
                                           commerce, “the mark used by the alleged diluter must be identical, or nearly
                                      14
                                           identical, to the protected mark.” Thane Int’l, 305 F.3d at 905 (noting that this
                                      15
                                           circuit's description of dilution by blurring and by tarnishment requires a defendant
                                      16
                                           to use the plaintiff's actual mark) (citation omitted). In order to be nearly identical,
                                      17
                                           two marks “must be ‘similar enough that a significant segment of the target group
                                      18
                                           of customers sees the two marks as essentially the same.’ ” Id. at 906
                                      19
                                           (quoting Playboy Enters. Inc. v. Welles, 279 F.3d 796, 806 n. 41 (9th Cir.2002)).
                                      20
                                                 Plaintiff fails to plead sufficient facts that its Vampire mark is actually
                                      21
                                           famous or a household name. See FAC ¶ 127. Plaintiff conclusory alleges that its
                                      22
                                           Vampire wines “have developed a fame all of their own catapulting the VAMPIRE
                                      23
                                           brand into the category of a famous mark.” FAC ¶ 127. This allegation is
                                      24
                                           insufficient as a matter of law to meet the high bar of fame for dilution claims.
                                      25
                                      26   2
                                            During the meet and confer process, Plaintiff agreed to withdraw its dilution
                                      27   claim (Count VI) as to Tri-Vin and Bracus. Defendants anticipate Plaintiff will file
                                           a Rule 41 stipulation of dismissal or amend its pleadings shortly. As this Count is
                                      28   still currently pending, Defendants must address it below.

                                                                         -17-
                                                          MEMORANDUM OF POINTS AND AUTHORITIES
                                 Case 2:20-cv-08223-VBF-PVC Document 34-1 Filed 03/10/21 Page 18 of 22 Page ID
                                                                   #:382


                                       1   Arcsoft, Inc. v. Cyberlink Corp., 153 F. Supp. 3d 1057, 1066 (N.D. Cal. 2015)
                                       2                5.     Counts VII & VIII Fail: VFB’s Unfair Competition Claims
                                                               Under California Business and Professions Codes §§ 17200
                                       3                       and 17500
                                       4         Because VFB’s state law claims are predicated upon the alleged Lanham Act
                                       5   violations, which are insufficient as discussed above, those state claims also fail.
                                       6   Pom Wonderful LLC v. Tropicana Prod., Inc. No. CV 09-566 DSF (CTX), 2009
                                       7   WL 10674426, at *4(C.D. Cal. July 6, 2009) (Finding state law claims under
                                       8   §17200 and §17500 failed to plead with sufficient particularity after an analysis
                                       9   and dismissal of plaintiff’s Lanham Act claim). Plaintiff’s Lanham Act and state
                                      10   law claims rise, and in this case, fall together. Id.
                                      11                6.     Counts III, IV, V, VI, and VII Fail: VFB’s Request for
Gordon Rees Scully Mansukhani, LLP




                                                               Punitive Damages Fails
  633 West Fifth Street, 52nd Floor




                                      12
                                                 In its Counts III, IV, V, VI, and VII for intentional interference with
      Los Angeles, CA 90071




                                      13
                                           contractual relations, trademark infringement, false designations, dilution, and
                                      14
                                           unfair competition violations, and prayer for relief, Plaintiff seeks punitive
                                      15
                                           damages under Cal. Civ. Code Section §3294 in connection with Plaintiff’s
                                      16
                                           Lanham Act claims, in addition to and separate from allegations requesting treble
                                      17
                                           damages upon a finding of an exceptional case under the Lanham Act. This is
                                      18
                                           improper and unsupported by law. Plaintiff’s prayer for punitive damages should
                                      19
                                           be dismissed because punitive damages are neither appropriate nor provided for in
                                      20
                                           Lanham Act claims, and in any event, Plaintiff fails to plead its entitlement to
                                      21
                                           punitive damages for its state law claims.
                                      22
                                                               a.     Plaintiff’s Request for Punitive Damages Must Be
                                      23                              Dismissed
                                      24         The Ninth Circuit has not departed from the majority rule that punitive
                                      25   damages are not appropriate in Lanham Act claims. Duncan v. Stuetzle, 76 F.3d
                                      26   1480, 1490 (9th Cir. 1996); Harper House, Inc. v. Thomas Nelson, Inc., 889 F.2d
                                      27   197, 200 n. 1 (9th Cir. 1989); Nurmi v. Peterson 1989 U.S. Dist. LEXIS 9765 *10-
                                      28   11,10 U.S.P.Q.2d (BNA) 1775 (C.D. Cal. 1989); see also Getty Petroleum Corp. v.
                                                                         -18-
                                                          MEMORANDUM OF POINTS AND AUTHORITIES
                                 Case 2:20-cv-08223-VBF-PVC Document 34-1 Filed 03/10/21 Page 19 of 22 Page ID
                                                                   #:383


                                       1   Bartco Petroleum Corp., 858 F.2d 103, 109 (2nd Cir. 1988);
                                       2         Despite this clear holding, Plaintiff prays for punitive damages in paragraphs
                                       3   116 and 124 of the FAC. FAC ¶¶ 116, 124. Such a request is improper and should
                                       4   be stricken because, as a matter of law, Plaintiff is not entitled to punitive damages
                                       5   under the Lanham Act or any other relevant statute.
                                       6                       b.     Plaintiff’s Complaint Does Not Allege Facts
                                                                      Supporting Punitive Damages
                                       7
                                       8         VFB’s claims for punitive damages under its state claims for unfair
                                       9   competition are insufficiently pled and should be dismissed. FAC ¶¶ 102, 137,
                                      10   prayer ¶ 7. To sufficiently plead entitlement to punitive damages, Plaintiff must
                                      11   allege facts demonstrating that Tri-Vin and Bracus are guilty of “oppression, fraud,
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   or malice.” Cal. Civ. Code § 3294(a). “Malice” is conducted that is intended to
      Los Angeles, CA 90071




                                      13   cause harm or “despicable” conduct carried on with a conscious disregard for the
                                      14   rights of others. Cal. Civ. Code § 3294(c)(1). “Oppression” is also despicable
                                      15   conduct and it must subject a person to cruel and unjust hardship in conscious
                                      16   disregard for the person’s rights. Cal. Civ. Code § 3294(c)(2). “Used in its ordinary
                                      17   sense, the adjective ‘despicable’ is a powerful term that refers to circumstances that
                                      18   are ‘base,’ ‘vile,’ or ‘contemptible.” Coll. Hosp., Inc. v. Super. Ct., 8 Cal. 4th 704,
                                      19   725 (1994). “Fraud” is “an intentional misrepresentation, deceit, or concealment
                                      20   of a material fact known to the defendant” intended to deprive a person or property
                                      21   or rights or cause injury. Cal. Civ. Code § 3294(c)(3).
                                      22         For punitive damages, there must be more than the commission of a tort.
                                      23   Mock v. Mich. Millers Mut. Ins. Co., 4 Cal. App. 4th 306, 328 (1992). In the case
                                      24   of California common law unfair competition claims, a defendant must have acted
                                      25   in conscious disregard for the rights of another. Chronicle Pub. Co. v. Legrand,
                                      26   No. C-88-1897-DLJ, 1992 WL 420808, at *3 (N.D. Cal. Sept. 3, 1992) See also Id.
                                      27   at no. 5 (“it appears to the Court that only passing-off cases should give rise to
                                      28   punitive damage claims”).
                                                                        -19-
                                                         MEMORANDUM OF POINTS AND AUTHORITIES
                                 Case 2:20-cv-08223-VBF-PVC Document 34-1 Filed 03/10/21 Page 20 of 22 Page ID
                                                                   #:384


                                       1         Plaintiff does not sufficiently allege any conduct by Tri-Vin or Bracus that is
                                       2   “vile,” “base,” “contemptible,” or fraudulent. At best, Plaintiff alleges that Tri-Vin
                                       3   and Bracus sold the accused Bloody Merlot and Bloody Cabernet products, not that
                                       4   Tri-Vin and Bracus participated in the design and selection of the commonplace
                                       5   vampire imagery and thematic elements (they did not). Plaintiff cannot and does
                                       6   not allege any conduct beyond resale of wine products using the term “bloody”
                                       7   descriptively for its color and reflecting generic folkloric imagery, not actual use,
                                       8   much less infringement, of Plaintiff’s actual registered marks. Thus, Plaintiff’s
                                       9   claim for punitive damages fails as a matter of law and should be dismissed.
                                      10         B.     Plaintiff Failed to Join a Party, Fior Di Sole, LLC, Under Rule 19
                                      11                1.     Legal Standard Under Rule 12(b)(7)
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12         A motion to dismiss for failure to join an indispensable party pursuant to
      Los Angeles, CA 90071




                                      13   Rule 19 poses “three successive inquiries”: (1) whether an absent party is a
                                      14   necessary party; (2) whether joinder is feasible; and (3) whether an absent party is
                                      15   indispensable. E.E.O.C. v. Peabody W. Coal Co., 400 F.3d 774, 779 (9th Cir.
                                      16   2005). In deciding a Rule 12(b)(7) motion, courts may consider evidence outside
                                      17   of the pleadings. See McShan v. Sherrill, 283 F.2d 462, 464 (9th Cir. 1960);
                                      18   Camacho v. Major League Baseball, 297 F.R.D. 457, 461 (S.D. Cal. 2013).
                                      19                       a.    Fior Di Sole is a necessary party
                                      20         Necessary persons for purposes of Rule 19’s mandatory joinder rule are
                                      21   persons who are subject to service of process and whose joinder will not deprive
                                      22   the court of subject matter jurisdiction, who “hav[e] an interest in the controversy,
                                      23   and who ought to be made parties, in order that the court may act.” Fed. R. Civ.
                                      24   Proc. 19(a); Peabody W. Coal Co., 400 F.3d at 779.
                                      25         “Courts have consistently held that the owner of an allegedly infringed
                                      26   intellectual property right is a person needed for just adjudication under [Fed. R.
                                      27   Civ. P.] 19.” Golden Temple of Oregon, LLC v. Wai Lana Prods., LLC, No. 03:09-
                                      28   CV-902-HZ, 2011 WL 6070385, at *2 (D. Or. Dec. 5, 2011). This applies equally
                                                                        -20-
                                                         MEMORANDUM OF POINTS AND AUTHORITIES
                                 Case 2:20-cv-08223-VBF-PVC Document 34-1 Filed 03/10/21 Page 21 of 22 Page ID
                                                                   #:385


                                       1   to co-owners of trademarks—all owners must be joined as plaintiffs to an
                                       2   infringement action. See Ferrer v. Hollywood for Children, Inc., No. 2:17-CV-
                                       3   7318-CBM-FFM, 2018 WL 5267084 (C.D. Cal. Mar. 14, 2018).
                                       4         Fior Di Sole, LLC, a California company, co-owns the Vampire trademark
                                       5   registration number 2263907 for wine, which is the principal mark at the heart of
                                       6   this matter. See RJN, Exhibits 15-16. As a practical matter, Fior Di Sole, as a fifty
                                       7   percent owner of the Vampire mark, has an interest in the action, which will likely
                                       8   impact its ownership interest. Its omission renders Tri-Vin and Bracus subject to
                                       9   the possibility of a duplicative action for substantially the same conduct, in
                                      10   violation of Rule 19. Fior Di Sole is a necessary party. See Parkinson v. Robanda
                                      11   Int’l, Inc., 2016 WL 6953456 at *2 (C.D. Cal. Sep. 6, 2016) (Real, J.) (requiring
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   plaintiff to join trademark co-owner as co-plaintiff in response to Rule 12(b)(7)
      Los Angeles, CA 90071




                                      13   motion); see Razavi v. Caliber Home Loans, Inc., 2018 WL 6016168 at *4 (C.D.
                                      14   Cal. Apr. 9, 2018) (Staton, J.) (granting motion to dismiss claim under Fed. R. Civ.
                                      15   P. 12(b)(7) and directing plaintiff to either join necessary party as co-plaintiff in
                                      16   amended complaint or comply with Fed. R. Civ. P. 19(c)).
                                      17                       b.     Joinder is Feasible
                                      18         If an absentee is a necessary party under Rule 19(a), the second stage is for
                                      19   the court to determine whether it is feasible to order that the absentee be joined.
                                      20   Peabody W. Coal Co., 400 F.3d at 779. Fior Di Sole is a California company and
                                      21   co-owner of the Vampire mark at issues in this case. There is no reason to believe
                                      22   that Fior Di Sole is not subject to service of process in this Court. According to the
                                      23   public assignment documents recorded under the Vampire trademark registration,
                                      24   Fior Di Sole is a limited liability company formed under the laws of California
                                      25   with an address of record in Napa, California. As such, it is feasible to join Fior Di
                                      26   Sole. As joinder is feasible, the third prong is not analyzed.
                                      27   ///
                                      28   ///
                                                                         -21-
                                                          MEMORANDUM OF POINTS AND AUTHORITIES
                                   Case 2:20-cv-08223-VBF-PVC Document 34-1 Filed 03/10/21 Page 22 of 22 Page ID
                                                                     #:386


                                         1   IV.   CONCLUSION
                                         2         For the foregoing reasons, Tri-Vin and Bracus respectfully request the Court
                                         3   dismiss the First Amended Complaint based on a failure to state a claim, in the first
                                         4   instance, and given the failure to join an indispensable party, in the alternative.
                                         5
                                         6                                              Respectfully submitted,
                                         7   Dated: March 10, 2021                       GORDON REES SCULLY
                                                                                         MANSUKHANI, LLP
                                         8
                                         9                                                     /s/ Craig J. Mariam
                                                                                         By:
                                        10                                                     Craig Mariam
                                                                                               Dinesh Joshi
                                        11                                                     Attorneys for Defendant
  Gordon Rees Scully Mansukhani, LLP




                                                                                               TRI-VIN IMPORTS, INC. and
    633 West Fifth Street, 52nd Floor




                                        12                                                     BRACUS IMPORTS LLC
        Los Angeles, CA 90071




                                        13
                                        14
                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28
1225042/56980655v.1


                                                                          -22-
                                                           MEMORANDUM OF POINTS AND AUTHORITIES
